* Corpus Juris-Cyc. References: Appeal and Error, 4CJ, p. 798, n. 32; Intoxicating Liquors, 33CJ, p. 697, n. 44; Nuisances, 29Cyc, p. 1238, n. 66; p. 1239, n. 67, 72; Parties, 30Cyc, p. 126, n. 48; p. 127, n. 54; p. 141, n. 67; Pleading, 31Cyc, p. 470, n. 79; p. 476, n. 32; p. 477, n. 50, 52; p. 478, n. 54.
This is a suit in equity, instituted on March 11, 1926, by the State of Missouri, at the relation of the Prosecuting Attorney of Marion County, asking for the issuance of an injunction against defendants, restraining them from handling intoxicating liquors upon certain premises described in the bill, and praying that the premises be ordered closed for the period of one year. The decree of the court was in favor of defendants, and, from the judgment rendered, the state, after an unavailing motion for a new trial, has duly perfected this appeal.
The bill charged, in substance, that the unlawful sale of intoxicating liquor, and the congregation of large numbers of lewd persons on the premises, both of which had occurred continuously for more than one year prior to the institution of the suit, constituted a common nuisance.
The evidence disclosed that the locus in quo was owned, at all times herein involved, by defendant Augustus Bandall and Henrietta Bandall, his wife, as tenants by the entirety, and that the title to the property had been so held since March 3, 1923, on which date the deed to the Bandalls had been duly recorded. On March 8, 1923, a lease to the property for a term of five years was executed by the Bandalls in favor of defendant Howell, who thereafter held possession of the premises, ostensibly operating a restaurant therein in which defendant Murray was employed as a waiter.
There was evidence that a number of raids of the premises had been made during the years 1925 and 1926, and that on several of such occasions liquor had been found. Furthermore, defendants Howell and Murray had both pleaded guilty in a justice's court to a violation of the prohibition law on such premises. Accounts of the raids, and of the conviction of defendants Howell and Murray had been published in a newspaper to which defendant Bandall was a subscriber, which items, in fact, he admitted having read.
Near the close of defendants' evidence, the proof of Henrietta Bandall's interest in the property appeared for the first time, whereupon counsel for the State requested orally that the cause be continued, that the said Henrietta Bandall be impleaded as a party defendant to the suit, and that summons issue for her. Upon the denial of such request, counsel filed a written motion renewing the request, which motion was in turn overruled. Certain additional testimony was thereupon offered on behalf of defendants, at the *Page 1226 
conclusion of which the court made the finding we have heretofore indicated.
In their very able brief, learned counsel for the State suggest that the decision of the trial court must necessarily have been based upon one of two theories of law: First, that Henrietta Bandall, one of the co-owners of the fee in the land involved, was a necessary party defendant, without whose presence the bill would not lie; or, second, that the evidence as a whole did not establish the existence of a nuisance, or knowledge thereof on the part of the owners of the fee. Accordingly, counsel assign that the court erred in refusing to implead said Henrietta Bandall as a party defendant, and to order summons to be issued for her, as requested by the State; and in finding the issues for the defendants and against the plaintiff.
In passing upon the issues thus before us, we are squarely faced at the outset with the necessity of determining whether, in an injunction suit brought under the provisions of section 6594b, Revised Statutes 1919, as enacted Laws 1921, p. 415, asking that certain premises be ordered closed for the period of one year by reason of the conduct of the lessee thereof amounting to a common nuisance, the owner of the fee is a necessary party, so that no decree for the complainant can be rendered without the presence of such party. It is the contention of the State on this appeal that the owner of the fee is a proper, but not a necessary,
party, though it would seem that this suggestion comes somewhat as an afterthought, inasmuch as counsel originally brought the bill against one of the co-owners, and not only endeavored most zealously in the trial of the case to have the other co-owner impleaded, but also are here protesting that the court erred in refusing to do what they would now have us believe would have been a wholly unnecessary act on its part.
In attempting to solve this troublesome question, we are left largely to our own thought in the matter, because this precise point appears to be one of first impression in this State. However, we do have the advantage of certain federal decisionspro and con upon the question, as well as established rules of law which have been declared by very respectable authorities, which will be hereafter cited herein.
We are aware that, in an action to abate a nuisance, brought under the provisions of the National Prohibition Act (Oct. 28, 1919, ch. 85, Title II, sec. 22, 41 Stat. 314), it has been held that the fact that the owner of the premises was not made a party defendant to the government's suit against the lessee, does not invalidate the decree. [Denapolis v. United States (C.C.A.), 3 F. (2) 722; United States v. Lento (D.C.), 8 F. (2) 432.] Such holding appears to have been based, however, upon the rather doubtful reasoning that *Page 1227 
the statute conferred upon the owner the right to procure possession of his property, subject to the discretion of the court, by giving bond that intoxicating liquors would not thereafter be manufactured, kept, or sold thereon. Suffice it to say of this distinction that, if it is to be made the turning point of the decision, the provision relied upon does not appear in our state statute, and, therefore, the rule would fail of its own weight in the case at bar. The fact is, that we suspect that the courts have sometimes failed to bear in mind that a proceeding to abate a nuisance is purely an equitable proceeding and nothing else, and was not intended as a means for effecting a forfeiture of property as a penalty for a violation of the law. [State ex rel. v. Huck, 296 Mo. 374, 246 S.W. 303.]
But, be this as it may, we understand the general rule to be that a suit to abate or restrain a nuisance must be brought against the owner of the fee, unless the nuisance complained of is of such a character that his presence in the suit is not necessary to a complete determination of the controversy. Thus, in the case of lessor and lessee, the lessor is a necessary
party defendant unless the nuisance complained of consists simply of acts or movable structures of the lessee in which the lessor is not concerned. [29 Cyc. 1238, b.] Not only is the above test laid down by the text-writers, but it has also been expressly applied by the courts in cases which have been so well reasoned as to be persuasive on the proposition involved. [O'Sullivan v. New York El. R. Co., 7 N.Y.S. 51; Olmstead v. Rich, 6 N.Y.S. 826; Pearson v. The International Distillery, 72 Iowa 348, 34 N.W. 1.]
Applying the above rule to the facts in the case at bar, we observe that the State sought to have the premises themselves declared a nuisance, and ordered closed for the period of one year. Thus the injunction was not to go merely against acts of the lessee, or movable structures in which the lessors had no concern, but was also to be made to apply to the realty in which the lessors had their reversionary interest, as well as such other rights as may have been reserved to them under the terms of the lease. Accordingly, under such circumstances, we cannot escape the conclusion that the owners of the fee were both necessary parties defendant, without whose presence in the litigation the relief sought by complainant could not be granted. [United States v. Gaffney (C.C.A.), 10 F. (2) 694, and authorities supra.]
In view of the above conclusion, it now becomes incumbent upon us to determine whether the court erred in overruling the State's motion to have Henrietta Bandall impleaded as a party defendant, and in finding the issues for defendants, as it may have done, because of her nonjoinder. *Page 1228 
Section 1275, Revised Statutes 1919, provides that, when a complete determination of a controversy cannot be had without the presence of other parties, the court may order them to be brought in by an amendment of the petition, or by a supplemental petition and a new summons. Manifestly, persons necessary to a complete determination of a controversy are those persons not parties thereto, whose rights must be ascertained and settled before the rights and liabilities of the parties to the suit can be finally determined. Henrietta Bandall, as co-owner of the premises involved, falls within this category.
The above section is clearly remedial, and, consequently, must be liberally construed. By its very terms, it is made to apply during the pendency of the action and at any time before its final determination. [Zeitinger v. Hargadine-McKittrick Dry Goods Co, 298 Mo. 461, 470, 250 S.W. 913; Reyburn v. Mitchell,106 Mo. 365, 379, 16 S.W. 592; Pratt v. Walther, 42 Mo. App. 491; Bush v. Block  Titus, 193 Mo. App. 704, 713, 187 S.W. 153; 31 Cyc. 476.] It is of peculiar equitable significance, and has been extended in equity cases even to the point of authorizing the appellate court, upon a reversal of the judgment, to direct the joinder of necessary parties. [Zeitinger v. Hargadine-McKittrick Dry Goods Co., supra; O'Fallon v. Clopton, 89 Mo. 284, 10 S.W. 302; Spurlock v. Burnett, 170 Mo. 372, 70 S.W. 870.]
We understand that, as a general rule, the question of whether a new party shall be brought in rests in the sound discretion of the trial court, which is reviewable only for abuse. Such discretion should be exercised not only in behalf of those who are already parties to the proceeding, but also for the protection of the rights of those who are absent from the record. It does appear, however, that, where it is conclusively shown that the controversy cannot be determined as between the parties thereto without the presence of another party as defendant, the application should be granted, in the absence of a clear and convincing showing of fraud or lack of good faith on the part of the applicant. [31 Cyc. 477.] In fact, our own courts have gone so far in construing this statute as to say in no uncertain terms that, when a fatal defect of parties appears, it is the duty of the court to order the necessary parties to be brought in, either by an amendment of the petition, or by a supplemental petition and new summons. [Butler v. Lawson, 72 Mo. 227; Hayden's Executors v. Marmaduke, 19 Mo. 403; McLeod v. Snyder,110 Mo. 298, 302, 19 S.W. 494; Hilton v. City of St. Louis, 99 Mo. 199, 207, 12 S.W. 657; Spurlock v. Burnett, supra; 31 Cyc. 470; 30 Cyc. 141.]
In the case at bar, there is nothing to indicate that counsel for the State were guilty of more than lack of diligence in ascertaining *Page 1229 
where the title to the property lay. Certainly their application was made as soon as the defect of parties appeared. The existing cause of action would not have been affected by the sustaining of their application, nor would any additional burden have been thereby cast upon those parties already named as defendants to the suit. We conclude, therefore, in the light of the authorities we have cited herein, that the State's motion to have Henrietta Bandall impleaded as a party defendant should have been granted, and that, in so far as the matter was discretionary with the learned trial judge, he must be held to have abused his power.
Accordingly, the Commissioner recommends that the judgment of the Hannibal Court of Common Pleas be reversed, and the cause remanded for further proceedings in accordance with the views herein expressed.